    Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

UNITED STATES OF AMERICA
                                                      Case No. 3:18-CR-49 (CAR)
       v.

KYLE MYERS

       Defendant.


                                     PLEA AGREEMENT

       It is agreed by the United States of America, by and through its undersigned attorney, and

KYLE MYERS, hereinafter referred to as "Defendant," and Defendant's undersigned attorney, as

follows:

                                                (1)

       Defendant acknowledges that Defendant has reviewed and discussed the Indictment

against Defendant in this matter with Defendant's attorney and Defendant's attorney has explained

to Defendant his understanding of the Government's evidence.

                                                (2)

       The Defendant understands that Defendant is not required to ·plead guilty, and that

Defendant has the right to plead not guilty and to elect instead to be tried by jury. The Defendant

understands that at a jury trial, Defendant would ertjoy a presumption of innocence, and that the

Government would have the burden of proving Defendant's guilt beyond a reasonable doubt. The

Defendant understands that Defendant would be entitled to the services of an attorney at all stages

of such a trial. The Defendant understands that Defendant would be entitled to confront and to

cross-examine the Government's proof, and to present witnesses and evidence in Defendant's own

behalf. The Defendant understands that Defendant would have the right to testify in Defendant's
     Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 2 of 11



owri behalf, but that Defendant could not be compelled to do so. Defendant has discussed these

rights with Defendant's attorney. Defendant is satisfied with the services of Defendant's attorney.

Defendant knowingly and voluntarily waives Defendant's right to plead not guilty and to proceed

to trial.

            The United States Attorney and the Defendant understand and agree that the Court should

consider its sentence in light of the advisory Federal Sentencing Guidelines, as explained in United

States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005). Defendant knowingly and voluntarily

waives any further objections that Defendant may have based on Booker, Apprendi v. New Jersey,

530 U.S. 466 (2000), and their progeny. Therefore, the Defendant agrees that at sentencing the

Court may determine any pertinent fact by a preponderance of the evidence and the Court may

consider any reliable infortnation, including hearsay. The Defendant expressly waives any claim

of right to an indictment, trial by jury, and/or proof beyond a reasonable doubt on any factual

determinations that pertain to sentencing in this case.

                                                  (3)

            Defendant being fully cognizant of Defendant's rights, and in exchange for the

considerations to be made by the United States as set forth in paragraph (4) below, agrees pursuant

to Rule l l(c), Federal Rules of Criminal Procedure, as follows:

            (A)    The Defendant is guilty and will knowingly and voluntarily enter a plea of guilty

to Count Four (4) of the Indictment which charges Defendant Possession of Marijuana with Intent

to Distribute of Title 21 United States Code§ 841 (a)(l); 841(b)(l)(D) and Title 18 United States

Code§ 2.           That Defendant fully understands that Defendant's plea of guilty as set forth in

Subparagraph (A), above, will subject Defendant to a maximum term of imprisonment of five (5),

a maximum fine of $500,000.00, or both, and a term of supervised release of at not more than



                                                  2
     Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 3 of 11



three (3) years. Defendant further acknowledges that the Court is required to impose a mandatory

assessment of $100.00 per count.

        (C)    The Defendant acknowledges and understands that the Court is not bound by any

estimate of the advisory sentencing range that Defendant may have received from Defendant's

attorney, the Government, or the Probation Office. The Defendant further acknowledges and

agrees that Defendant will not be allowed to withdraw Defendant's plea because Defendant has

received an estimated guideline range from the Government, Defendant's attorney, or the

Probation Office which is different from the ,advisory guideline range computed by the Probation

Office in the Presentence Investigation Report and found by the Court to be the correct advisory

guideline range.

        (D)    The Defendant understands fully and has discussed with Defendant's attorney that

the Court will not be able to consider or determine an advisory guideline sentencing range until

after a Presentence Investigation Report has been completed. The Defendant understands and has

discussed with Defendant's attorney that the Defendant will have the opportunity to review the

Presentence Investigation Report and challenge any facts reported therein.         The Defendant

understands and has discussed with Defendapt's attorney that any objections or challenges by the

Defendant or Defendant's attorney to the Presentence Investigation Report, the Court's evaluation

and rulings on that Report, or the Court's sentence, will not be grounds for withdrawal of the plea

of guilty.

        (E)    Defendant understands and has discussed with Defendant's attorney that after the

Court considers the advisory guideline range for this case, the Court will have the discretion to

impose a sentence that is more severe or less severe than the advisory guideline range.




                                                3
     Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 4 of 11



       (F)     Defendant agrees to provide a check for the mandatory assessment at the time of

sentencing.

       (G)    Waiver of Appeal Rights and Right of Collateral Attack: Understanding that

Title 18, United States Code, Section 3742 provides for appeal by a Defendant of the sentence

under certain circumstances, Defendant waives any right to appeal the imposition of sentence upon

Defendant, including the right to appeal the amount of restitution imposed, if any, except in the

event that the District Court imposes a sentence that exceeds the advisory guideline range as that

range has been calculated by the District Court at the time of sentencing, or in the event that the

District Court imposes a sentence in excess of the statutory maximum.

       (H)     Defendant waives any right to collaterally attack Defendant's conviction and

sentence under Title 28, United States Code, Section 2255, or to bring any other collateral attack,

except that Defendant shall retain the right to bring a claim of ineffective assistance of counsel.

This provision shall not bar the filing of a petition for writ of habeas corpus, as permitted by Title

28, United States Code, Section 2241.

       (I)     Defendant waives any right to file a motion for modification of sentence, including

under Title 18, United States Code, Section 3582(c)(2), except in the event of a future retroactive

amendment to the sentencing guidelines which would affect Defendant's sentence.

       (J)     Defendant and the Government agree that nothing in this plea agreement shall

affect the Government's right or obligation to appeal as set forth in 18 U.S.C. § 3742(b). If,

however, the Government appeals Defendant's sentence pursuant to this statute, Defendant is

released from Defendant's waiver of Defendant's right to appeal altogether.

       (K)     Defendant acknowledges that this waiver may result in the dismissal of any appeal

or collateral attack Defendant might file challenging his/her conviction or sentence in this case. If



                                                 4
     Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 5 of 11



Defendant files a notice of appeal or collateral attack, notwithstanding this agreement, Defendant

agrees that this case shall, upon motion of the Government, be remanded to the District Court to

determine wh~ther Defendant is i~ breach of this agreement and, if so, to permit the Government

to withdraw from the plea agreement.

       (L)     The Defendant understands that the Government may have various items of

biological evidence jn its possession in connection with this case that could be subjected to DNA

testing. Biological evidence for this purpose is defined as any sexual assault forensic examination

kit and any other evidence that, in the course of the investigation and prosecution of this matter,

has been detected and has been identified as semen, blood, saliva, hair, skin tissue, or some other

type of biological material.

       The Defendant further understands that following conviction in this case, he could file a

motion with the Court to require DNA testing of any such biological evidence pursuant to 18

U.S.C. § 3600 in an attempt to prove Defendant's innocence. The Defendant fully understands this

right to have any and all of the biological evidence in this case tested for DNA, has discussed this

right with Defendant's attorney, and knowingly and voluntarily waives the right to have such DNA

testing performed on the biological evidence in this case. Defendant fully understands that because

Defendant is waiving this right, the biological evidence in this case will likely be destroyed or will

otherwise be unavailable for DNA testing in the future.



                                                 (4)

       In exchange for the consideration set forth in Paragraph (3) above, the United States

Attorney for the Middle District of Georgia agrees as follows:




                                                 5
    Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 6 of 11



       (A)     That he will accept the plea of guilty by Defendant as provided in Paragraph (3 )(A),

above, in full satisfaction of all possible federal criminal charges, known to the United States

Attorney at the time of Defendant's guilty plea, which might have been brought solely in this

district against the Defendant. Further if at the time of sentencing there are any remaining counts,

they will be dismissed.

       (B)     If the Defendant affirmatively manifests an acceptance of responsibility as

contemplated by the Sentencing Guidelines, the United States Attorney will recommend to the

Court that the Defendant receive a downward adjustment in the advisory guideline range.

However, the decision whether the Defendant will receive any sentence reduction for acceptance

of responsibility rests within the Court's discretion. The United States expressly reserves its right

to furnish to the Court information, if any, showing that the Defendant has not accepted

responsibility, including, but not limited to, denying his involvement, giving conflicting statements

as to his involvement, or engaging in additional criminal conduct including personal use of a

controlled substance.

                                                (5)

             ABANDONMENT AND WAIVER OF CLAIMS AS TO FIREARMS
              AND SILENCERS AND CONSENT TO THEIR DESTRUCTION

       In lieu of forfeiture, the Defendant, KYLE MYERS, freely and voluntarily agrees to
                                                       '

abandon and relinquish· all of his right, title, and interest in the following property: one (1)

Advanced Armament Corp. of Georgia, Model: TI-Rant, .45 caliber silencer, Serial Number:

TR453367; one (1) Kriss USA Inc. (Transformational Defense Ind.) Model: Vector SBR, .45

caliber rifle, Serial Number: 45R004437; one (1) Advanced Armament Corp., Model: Cyclone,

7.62 caliber silencer, Serial Number: C00322; one (1) Silencer Co., Model: SALVO 12, silencer,

Serial Number: SAL12-FPS-1; one (1) Silencer Co., Model: SPEC WAR, 7.62 caliber silencer,

                                                 6
     Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 7 of 11



Serial Number: SW762-FPS-1; one (1) Silencer Co., Model: Harvester, silencer, Serial Number:

HRV-FPS-1; one (1) Silencer Co., Model: SAKER, 7 .62 caliber silencer, Serial Number: SKR762-

FPS-1; one (1) Silencer Co., Model: Sparrow, 22 caliber silencer, Serial Number: SPS-FPS-1; one

(1) SRM, Inc. (SRM ARMS), Model: SRM 1216, 12 gauge shotgun, Serial Number: A000652;

and one (1) SRM, Inc. (SRM ARMS), Model: SRM 1216, 12 gauge shotgun, Serial Number:

C000155.

        (A)      The Defendant is the sole owner of the seized firearms/silencers, which are in the

lawful custody of the United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms

and Explosives, and warrants that there are no other persons or entities having an interest in the

firearms/ silencers.

        (B)      Defendant acknowledges that as a convicted felon, Defendant has no right to

possess the firearms/silencers, either actually or constructively.

        (C)      Defendant hereby waives and abandons all right, title, and interest in the

firearms/silencers. The Defendant acknowledges that the seized property was lawfully seized, and

waives, releases, ·and withdraws any claim that Defendant has made with respect to the

firearms/silencers, and waives and releases any claim that Defendant might otherwise have made

to it in the future.

        (D)      Defendant consents to the destruction of the firearms/silencers.

        (E)      Defendant waives any right Defendant might otherwise have had to receive notice

or a hearing with respect to any motion, pleading, order, or any other action that the Government

might take, in its sole discretion, to carry out the destruction of the firearms/silencers. Defendant's

waiver include, without limitation, all common law, statutory, and constitutional claims or




                                                  7
     Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 8 of 11



challenges, on any grounds, arising at any time from, or relating to, the seizure, abandonment, and

destruction of the firearms/silencers, including any such claim for attorney fees and litigation costs.

        (F)    Defendant agrees to hold the United States, the State of Georgia and all political

subdivisions thereof, its officers, agents, attorneys, servants, and employees, from any and all

actions_, causes of actions, suits, proceedings, debts, dues, contracts, judgments, damages, claims,

or demands whatsoever in law or equity which Defendant, his successors, or assigns, ever had,

now have, or may have, whether known or unknown, arising from and in connection with the

seizure, abandonment, and destruction of the firearms/silencers.

                                                     (6)

       Nothing herein limits the sentencing discretion of the Court.

                                                     (7)

       This agreement constitutes the entire agreement between the Defendant and the United

States, and no other promises or inducements have been made, directly or indirectly, by any agent

of the United States, including any Assistant United States Attorney, concerning any plea to be

entered in this case. In addition, Defendant states that no person has, directly or indirectly,

threatened or coerced Defendant to do or refrain from doing anything in connection with any aspect

of this case, including entering a plea of guilty.

                                                     (8)

       As an aid to this Court, the United States Attorney and the Defendant, by and through

Defendant's attorney, enter into the following Stipulation of Fact. This stipulation is entered into

in good faith with all parties understanding that the stipulation is not binding on the Court. Under

U.S.S.G. Policy Statement Section 6Bl.4(d), this Court rhay accept this stipulation as written or




                                                     8
    Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 9 of 11



in its discretion with the aid of the Presentence Investigation Report determine the facts relevant

to sentencing. ·

       Subject to the above paragraph, the United States Attorney and the Defendant stipulate and

agree that the following facts are true and would be proven beyond a reasonable doubt at a trial:

       Defendant agrees and stipulates that the Government can prove beyond a reasonable doubt

the facts alleged in the Indictment.

       On or about August 7, 2017, United States Postal employee Wolf received a package

mailed from California to the Defendant's Kyle Myers' (Myers) address 7634 Royston Road in

Carnesville, Georgia. Wolf could smell the odor of marijuana emanating from the package and

called the sheriff office to report her findings. Wolf explained to the deputies Myers arrived at the

post office earlier that morning seeking to retrieve the package and would return later that same

morning. The deputies waited for Myers to return and retrieve the package. Myers returned at

11 :00A.M. and took possession of the package. The deputies detained Myers and seized the

package until a search warrant could be obtained for the package and Myers home located at 7634

Royston Road, Carnesville, Georgia.

       The deputies obtained a valid search warrant for both e the package and the home and

executed it in the afternoon. The package contained 16 pods of Butane Honey Oil (BHO), a

concentrated form of marijuana with a waxy appearance that can be smoked when heated, usually

with butane torches.

         The deputies called ATF agents for assistance when they entered Myer's home and saw

a large number of firearms throughout the home. During the search of the home, officers located

eighty- (80) firearms and silencers along with large numbers of ammunition in various rooms of

the home. Some of the firearms where located in the same rooms with butane torches, BHO residue



                                                 9
   Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 10 of 11



on plates, smoking devices for marijuana and other items commonly used in the .use and

distribution of marijuana.

       Myers' cell phone was seized and searched pursuant to a valid search warrant. Review of

text messages and emails showed Myers distributed marijuana and BHO to others. The BHO was

consumed by Myers and others at his home among other places.

       The marijuana (BHO) pods were sent to a criminal laboratory and tested positive for

marijuana with a net weight of 17 grams.

       The parties stipulate that a firearm enhancements under U.S.S.G Section 2D 1.1 (b)(l) and

(12) are warranted and an enhancement for role in the offense under U.S.S.G. Section 3Bl.l is not

warranted.

                                                    (9)

                             ACCEPTANCE OF PLEA AGREEMENT

       Defendant understands and has fully discussed with Defendant's attorney that this

agreement shall become effective only upon the Court's acceptance of this agreement and the

Court's acceptance of the plea of guilty by the Defendant.

       SO AGREED,      this~ o~c/4,day                       2019.

                                             CHARLES E. PEELER
                                             UNITED STATES ATTO



                                                                    STATES ATTORNEY
                                                                0. 389629




                                               10
    Case 3:18-cr-00049-CAR-CHW Document 28 Filed 03/05/19 Page 11 of 11



        I, KYLE MYERS, have read this agreement and had this agreement read to me by my

attorney, Patrick Deering . I have discussed this agreement with my attorney and I fully understand

it and agree to its terms.




                                      DEFpNDANT




        I, Patrick Deering , attorney for Defendant, KYLE MYERS, have explained the Indictment

and the Government's evidence received through discovery and my investigation of the charge to

Defendant. I believe Defendant understands the charge against Defendant and the evidence that

would be presented against Defendant at a trial. I have read this agreement, have been given a

copy of it for my file, and have explained it to Defendant. To the best ofmy knowledge and belief,

Defendant understands this agreement.




                                                11
